Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                    No. 04-13-00363-CV

                                    Deanira MORALES,
                                         Appellant

                                              v.

                    COTULLA INDEPENDENT SCHOOL DISTRICT,
                                   Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-10-00159-CVL
                         Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court with instructions to reinstate this
cause on its docket.

       We ORDER that Deanira Morales recover her costs of this appeal from the Cotulla
Independent School District.

       SIGNED May 21, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice